DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.

Claim Rejections - 35 USC § 112
Claims 9 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 19 recite the line of weakness includes at least one opening feature, when parent claims 1 and 11 already recite the line of weakness comprises at least one perforated opening feature.  This renders the claim indefinite because it is unclear if this is a double recitation of opening features or if this is reciting an additional opening feature.  For purpose of examination on the merits, the examiner interprets this limitation as being directed at an additional opening feature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-9, 11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Desrosiers (US 6,073,833) in view of Cherrie (GB 2,483,020).
Regarding claims 1 and 11, Desrosiers teaches forming a container (Figs. 1-2) comprising: a plurality of panels connected together at fold lines configured for extending at least partially around an interior space, including a front panel 24, a first side panel 25, a back panel 27 opposed to the front panel and a second side panel 26 opposed to the first side panel; a top panel 5, a bottom panel 6; and wherein a line of weakness 30 is defined across the back panel, the first side panel, the front panel, and the second side panel, wherein the line of weakness comprises at least one perforated opening feature 60 in at least one of the plurality of panels (col 4 lines 30-42).  Desrosiers teaches the container is formed from corrugated board (col 5 lines 8-12), which is known in the art to make containers using a blank form, but Desrosiers does not show or describe a blank, just a completed container.  In making this container, one of ordinary skill would have to rely on known constructions in the art.
Cherrie teaches an analogous container that separates into top and bottom sections by a similar continuous line of weakness and teaches a blank for forming such a container (Fig. 1).  Cherrie teaches a pair of opposed back flaps 31, 34 foldably connected to opposed edges of a back panel 33; a pair of opposed first side flaps 21, 24 foldably connected to opposed edges of a first side panel 22; a pair of opposed front flaps 11, 14 foldably connected to opposed edges of the front panel 13; and a pair of opposed second side flaps 41, 44 foldably connected to opposed edges of the second side panel 42, wherein a first one of the back flaps, a first one of the first side flaps, a first one of the front flaps, and a first one of the second side flaps are configured to form a top panel (pg. 10 lines 17-18), wherein a second one of the back flaps, a second one of the first side flaps, a second one of the front flaps, and a second one of the second side flaps are configured to form a bottom panel (pg. 10 lines 13-14), wherein the line of weakness 50 extends across an adhesive flap 60 extending from the blank.  It would have been obvious to one of ordinary skill in the art to form the box of Desrosiers using the general blank construction of Cherrie as it was a known method of container construction with the motivation of making and using the box of Desrosiers.
Regarding claims 8 and 18, Desrosiers  teaches the line of weakness does not follow any edges of the front panel, first side panel, back panel, or second side panel (Figs. 1-2).
Regarding claims 9 and 19, Desrosiers teaches the line of weakness includes at least one opening 60 feature configured to facilitate initiation of breaking the line of weakness (Fig. 2).

Claims 1-5, 8, 11-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brett (GB 1,520,806) in view of Ryan (GB 2,504,086 A) in view of Desrosiers (US 6,073,833).
Regarding claims 1 and 11, Brett teaches a blank for forming a container comprising: a plurality of panels connected together at fold lines configured for extending at least partially around an interior space, including a front panel 1, a first side panel 2, a back panel 3 opposed to the front panel and a second side panel 4 opposed to the first side panel; a pair of opposed back flaps 14 foldably connected to opposed edges of the back panel; a pair of opposed first side flaps 13 foldably connected to opposed edges of the first side panel; a pair of opposed front flaps 12 foldably connected to opposed edges of the front panel; and a pair of opposed second side flaps 15 foldably connected to opposed edges of the second side panel, wherein a first one of the back flaps, a first one of the first side flaps, a first one of the front flaps, and a first one of the second side flaps are configured to form a top panel (Fig. 2), wherein a second one of the back flaps, a second one of the first side flaps, a second one of the front flaps, and a second one of the second side flaps are configured to form a bottom panel, and wherein a line of weakness 19, 20, 21, 22 is defined across the back panel, the first side panel, the front panel, and the second side panel.  Brett does not teach the line of weakness extending across an adhesive flap or that the line of weakness comprises at least one perforated opening feature in at least one of the plurality of panels.
Regarding the line of weakness extending across an adhesive flap, Brett teaches an adhesive flap 5 extending from the blank (pg. 1 lines 84-86).  Ryan teaches an analogous display container using a slotted container configuration formed using a glue flap 52 (Fig. 2) that separates using a line of weakness 26 and teaches extending the line of weakness through the glue flap.  It would have been obvious to one of ordinary skill in the art to modify the structure of Brett with by extending the line of weakness through the glue flap as taught by Ryan with the motivation of facilitating separation of the container portions.
Desrosiers teaches an analogous separating container having a circumferential line of weakness 30 and teaches the line of weakness comprises at least one perforated opening feature 60 in at least one of the plurality of panels.  Desrosiers teaches these are a grasping area to initiate separation of the container (col 4 lines 21-30), which is an analogous structure to the hand holes 18 used by Brett.  It would have been obvious to one of ordinary skill in the art to further modify the structure of Brett to use the style of opening feature taught by Desrosiers with the motivation of covering exposed product as it constitutes a simple substitution to a known alternative tear initiation structure to provide a predictable result.
Regarding claims 2-5 and 12-15, Brett teaches forming the top and bottom halves are identical (col 2 lines 22-25), so Brett teaches each of the panels having the claimed rotational symmetry with its respective opposite positioned panel.
Regarding claims 8 and 18, Brett teaches the line of weakness does not follow any edges of the front panel, first side panel, back panel, or second side panel (Figs. 1-2).

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brett (GB 1,520,806) in view of Ryan (GB 2,504,086 A) in view of Desrosiers (US 6,073,833) as applied to claims 1 and 11 above, and further in view of James (US 2012/0234724 A1).
Regarding claims 6 and 16, Brett does not teach at least a portion of the line of weakness follows at least a portion of an edge of at least one of the panels.  James teaches an analogous display container and teaches forming the line of weakness in the front panel to extend to an edge of the panel and leaves only small bottom corners to allow customers to see the entire front of an article for sale (0004-0005).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Brett to use the front panel arrangement of James for that purpose.  Brett teaches forming two display containers (pg. 1 lines 27-32); one out of the bottom and one out of the top sections of the separated container, so the rear wall of Brett is also a front of a display container.  It would also be obvious to modify the rear wall of Brett in the corresponding for the same purpose so that the tray formed by the top of box also allowed customers to see the entire front of an article for sale.
Regarding claims 7 and 17, Brett is modified with the front display shape of James, and James teaches the line of weakness  follows a central portion of an edge of the front panel 112 (Fig. 1).  As the second container formed by Brett is modified in the same way, the line of weakness also follows a central portion of an edge of the back panel.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brett (GB 1,520,806) in view of James (US 2012/0234724 A1).  
Regarding claims 21-22, Brett teaches blank (Fig. 1) for forming a container (Fig. 2) comprising: a plurality of panels connected together at fold lines configured for extending at least partially around an interior space, including a front panel 1, a first side panel 2, a back panel 3 opposed to the front panel and a second side panel 4 opposed to the first side panel; a pair of opposed back flaps 14 foldably connected to opposed edges of the back panel; a pair of opposed first side flaps 13 foldably connected to opposed edges of the first side panel; a pair of opposed front flaps 12 foldably connected to opposed edges of the front panel; and a pair of opposed second side flaps 15 foldably connected to opposed edges of the second side panel, wherein a first one of the back flaps, a first one of the first side flaps, a first one of the front flaps, and a first one of the second side flaps are configured to form a top panel (Fig. 2), wherein a second one of the back flaps, a second one of the first side flaps, a second one of the front flaps, and a second one of the second side flaps are configured to form a bottom panel, and wherein a line of weakness 16, 20, 21, 22 is defined across the back panel, the first side panel, the front panel, and the second side panel, wherein the line of weakness is configured to allow separation of a top portion of the container from a bottom portion of the container(pg. 1 lines 33-39), and wherein the line of weakness is configured so the top portion and bottom portion are the same size and shape (pg. 2 lines 22-25).  Brett does not describe the blank being erected on a folding machine and Brett does not teach at least a portion of the line of weakness follows at least a portion of an edge of at least one of the panels.
Regarding the blank being erected on a right-handed or left-handed erector machine, the examiner notes this capability seems to be the function of vertical symmetry.  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Accordingly, where a prior art blank and container structure has vertical symmetry, the examiner takes the position that it inherently has compatibility with right and left-handed erector machines.  See MPEP 2112 sections I-IV for inherency rejections and section V for rebuttals.
Regarding the line of weakness following at least a portion of an edge of at least one of the panels,  James teaches an analogous display container and teaches forming the line of weakness in the front panel to extend to and along an edge of the panel (specifically at 176 and 182; 0059) and leaves only small bottom corners to allow customers to see the entire front of an article for sale (0004-0005).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Brett to use the front panel arrangement of James for that purpose.  Brett teaches forming two display containers (pg. 1 lines 27-32); one out of the bottom and one out of the top sections of the separated container, so the rear wall of Brett is also a front of a display container.  It would also be obvious to modify the rear wall of Brett in the corresponding for the same purpose so that the tray formed by the top of box also allowed customers to see the entire front of an article for sale. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Brett (GB 1,520,806) in view of James (US 2012/0234724 A1) as applied to claim 21 above, and further in view of Desrosiers (US 6,073,833).  Brett does not teach a perforated opening feature in at least one of the plurality of panels. Desrosiers teaches an analogous separating container having a circumferential line of weakness 30 and teaches the line of weakness comprises at least one perforated opening feature 60 in at least one of the plurality of panels.  Desrosiers teaches these are a grasping area to initiate separation of the container (col 4 lines 21-30), which is an analogous structure to the hand holes 18 used by Brett.  It would have been obvious to one of ordinary skill in the art to further modify the structure of Brett to use the style of opening feature taught by Desrosiers with the motivation of covering exposed product as it constitutes a simple substitution to a known alternative tear initiation structure to provide a predictable result.

Response to Arguments
Applicant’s arguments, see Remarks pgs. 7-8, filed 09/12/2022, with respect to the rejections under 35 USC 112 and under 35 USC over upon Sumpmann (US 2013/0306718 A1) and others have been fully considered and are persuasive.  These rejections are withdrawn.
Applicant’s arguments, see pgs. 8-9, with respect to the rejection of claim 1-9 and 11-19 under 35 USC over Brett (GB 1,520,806) and others have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as applied before and further in view of Desrosiers (US 6,073,833).  Applicant argues that Brett teaches a hand cutout area, and these cutout areas are not perforated and therefore do not teach the claim limitations.  Desrosiers teaches an analogous separating package and teaches providing these same hand access areas to facilitate tearing the package formed as removable perforated flap instead of a cutout.
The submitted claims were not an annotated copy.  The examiner understands the amendment added a new limitation directed at perforated opening feature and removed a limitation directed at container separating into trays of the same size and shape.  Dependent claims 9 and 19 already recite an opening feature and the phrasing of the the new limitation in claims 1 and 11 makes it unclear if applicant meant to move this limitation into the independent claims or if applicant is meaning to recite additional opening features.  Accordingly, a new rejection under 35 USC 112 is applied.  The removed limitation was directed the container separating into two matching trays.  Accordingly, a new rejection under 35 USC 103 over Desrosiers (US 6,073,833) in view of Cherrie (GB 2,483,020) is applied.
Applicant's arguments, pgs. 9-10 with respect to the rejection of claim 21 under 35 USC 103 over Brett (GB 1,520,806) in view of James (US 2012/0234724 A1) have been fully considered but they are not persuasive. Applicant argues both Brett and James teach a hand cutouts, and therefore it is the cut line that is along the edge of the panel, and not the perforated line.  The examiner disagrees for multiple reasons:
The limitation ‘line of weakness’ does not require a perforated line.  Where a container separates into 2 sections, the entire circumferential separation area is a line of weakness.  Cuts that fall on that line are part of the line of weakness.   
Brett and James both do teach handle cutouts, but on either side is the line of weakness, and James teaches this line of weakness extends along the edge at sections 176, 182 on either side of the handle cutout (0059), and even where an interpretation where a perforated segment had to run along the edge of a panel, this combination teaches it.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saam (US 5,927,498), Sanders (US 2011/0084121 A1), and Weyerhaeuser Co (FR 1,379,931 A) teach structures that separate using a perforated line that have an opening feature formed by a perforated circle bisected by a line of weakness.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734      

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734